Citation Nr: 1713591	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  06-05 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic right shoulder disorder to include tendonitis claimed as the result of mustard gas exposure. 

2.  Entitlement to service connection for a left shoulder disorder, including arthritis.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 

4.  Entitlement to special monthly pension based on the need for regular aid and attendance or being housebound. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to June 1977.  Service personnel records confirm that the Veteran had periods of "sea service" during which he served aboard Coast Guard Cutters.  However, there is no indication that the Veteran ever deployed to Vietnam or to any foreign nation during service.

This matter came before the Board of Veterans' Appeals (Board) on appeal from August 2004 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In December 2014, the Board most recently remanded the above claims for additional development.  In April 2016, the Board obtained a Veterans Health Administration (VHA) medical opinion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2017, the Board wrote to the Veteran and notified him that the Board obtained a VHA medical opinion.  Later in March 2017, the Veteran specifically notified the Board that he was not waiving AOJ consideration of this evidence and requested that his appeal be remanded for AOJ review of the evidence.  Therefore, the Board finds that a remand for the AOJ review of this evidence is required.  See 38 C.F.R. § 19.31 (2016).  

While the appeal is in remand status, any outstanding VA and private treatment records should also be obtained and associated with the record on appeal.  See 38 U.S.C.A. § 5103A (b) (West 2014). 

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file all of the Veteran's post-June 2014 treatment records from the Memphis VA Medical Center.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

3.  Notify the Veteran that he may submit lay statements from him-self and from other individuals who have first-hand knowledge of any in-service problems with his shoulders as well as any continued problems since that time, any problems his service-connected disabilities caused with employment, and any problems his service-connected disabilities caused that required the assistance of another person and/or confined him to his home.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran a SSOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

